                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                 )
     Plaintiff                           )
v.                                       )   CASE NO.: 3:18cr210(SRU)
                                         )
MARK ROHRER                              )
    Defendant                            )   MARCH 28, 2019

                  DEFENDANT’S SENTENCING MEMORANDUM

      The Defendant respectfully submits this memorandum in aid of sentencing.

The Defendant, Mark Rohrer, is scheduled to be sentenced on April 2, 2019.

      The facts, as set forth in the Government’s Sentencing Memorandum, are

accurate and will not be repeated in this document. In recognition of the mandatory

term of imprisonment of 60 months, the Defendant, through his attorney, joins the

Government in requesting the imposition of this sentence.

      I.     The Offense and Relevant Conduct

      The Defendant does not take issue with the offense and relevant conduct as

described in the Government’s Memorandum.

      II.    The Presentence Report and Guidelines Calculation

      The Defendant concurs with the Guidelines calculation set forth in the Pre-

Sentence Report paragraphs 24 through 36 and agrees with the Government’s

analysis of the calculations.
      III.    Discussion

      As was noted in an excellent and thorough Pre-Sentence Report, were it not

for the existence of a 60 month mandatory minimum sentence, the Court may wish

to consider certain important factor in possibly departing downward from the

indicated    sentencing    range.   Therefore,   the   Defendant   agrees   with   the

Government’s request that a sentence of 60 months be imposed.

      A. Nature and Circumstances of the Offense

      Possession of child pornography is a very serious offense and no quarrel is

taken with the Government’s characterization of the nature and consequences of

such conduct.

      B. The Defendant’s History and Characteristics

      The Defendant stands before this court without any criminal history. His life

up to this point was that of a law abiding citizen, fully employed with considerable

talent and a contributing member of society.

      While the Government notes that to what extent his own sexual abuse

influenced this conduct remains an open question, it is respectfully submitted that

the available evidence strongly suggests a connection.

      As his family reports, the abuse produced an erosion of his self-image and

self-worth, manifesting itself in a weight problem that has plagued him throughout

his life. He describes a connection to child pornography that caused him to

sympathize with the children depicted. Fortunately, Mark Rohrer is compliant with

treatment and by all accounts, has gained insight into his behavior and has

accepted responsibility for his conduct. This bodes well for his recovery.
      With regard to the question of restitution, the Defendant respectfully

requests that the Court consider his lengthy incarceration and the significant

financial burden it will impose.



                                          Respectfully submitted,



                                          THE DEFENDANT,
                                          MARK ROHRER


                                         /s/ John R. Donovan
                                         John R. Donovan [CT05304]
                                         Cromwell West Office Park
                                         154 West Street, Building 3
                                         Cromwell, CT 06416
                                         Phone: 860-635-7373
                                         Fax: 860-635-6734
                                         Email: jrd@donmorlaw.com
                                         Counsel for Defendant Mark Rohrer
                                   CERTIFICATION

       I hereby certify that on March 28, 2019 the foregoing Motion to Continue
Sentencing was filed electronically. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing. Parties may access this filing through the Court’s
system.



                                               /s/ John R. Donovan
                                               John R. Donovan [CT05304]
                                               Donovan & Morello
                                               Cromwell West Office Park
                                               154 West St., Building 3
                                               Cromwell, CT 06416
                                               Phone: 860-635-7373
                                               Fax: 860-635-6734
                                               Email: jrd@donmorlaw.com
                                               Counsel for Defendant Mark Rohrer
